DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1A and 1B in Figure 2A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections


Claim 1 is objected to because of the following informalities:  
Regarding claim 1, applicant recites the limitation of “the first subsets” in lines 5-6.  This wording in unclear based on the fact that applicant previously claimed “a first subset of the video data” and “a first subset of the motion data”.  It is clear from the specification that the “first subsets” in claim 1 is referring to both of the first subset of the video data and the first subset of the motion data.  However,  --  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honner (PCT Publ. No. WO 2012/146273 A1).
Regarding claim 1, Honner discloses a method and apparatus for creating video summaries.  More specifically and as it relates to the applicant’s claims, Honner discloses a method for curating a video of a vehicle drive (see paragraphs 0002, 0004, and 0012 where the video is created based on video captured in a car while driving), the method comprising: capturing video data of the vehicle over a first period of time (See Figure 2 and paragraph 0018 where step 4100 discloses the recording of the video, the first period of time is interpreted be the entire length of the recorded video); capturing motion data for the vehicle over the first period of time (see paragraphs 0015 and 0018 where the vehicle captured motion data (via accelerometer, GPS, etc.) during the entire time the video is being recorded), selecting a first subset of the video data captured during the first period of time, based on a corresponding first subset of the motion data captured during the first period of time (see paragraph 0019 where a first subset of video data (“predefined time interval information”) is selected based on snapshot metadata; wherein the snapshot metadata is based on a subset of the motion data captured during the first period of time -- Alternatively, the first subset of video data can be the snapshot 
As for claim 2, Honner discloses that the first subset of the video data captured during the first period of time is selected when the corresponding first subset of the motion data deviates from the motion data captured before or after the first subset of the motion data.  See paragraphs 0018 and 0019 where a sensor event and snapshot is indicated when an acceleration sensor senses an acceleration exceeding a predefined threshold; wherein the associated snapshot is used to select the portion of the video.  Inherently a snapshot would be generated if there is a deviation from motion data before or after the detected acceleration.  Furthermore, Honner discloses on extracting certain segments of video thus, the portions outside of the first period of time not having an identified event would have motion data that deviates from motion data in the first subset of motion data.
With regard to claim 3, Honner discloses selecting a second subset of the video data captured during the first period of time based on a corresponding second subset of the motion data captured during the first period of time, the second subset spanning a third period of time;  5storing the second subset of the video data in the memory (Honner discloses the ability to extract more than one subset of video data (i.e. a second subset of video data) captured during the entire span of video; see Figures 2, steps 4700 and 4710; and Figure 4 and paragraphs 0019, 0020 and 0022 where more than one event and more than one portion of video can be extracted).  Additionally, Honner discloses identifying a subset overlap where video data from a fourth period of time is present in the first subset of the video data and the second subset of the video data (see Figure 2, step 4720, Figure 3, step 3220, Figure 7, paragraphs 0020, 0022 and 
Regarding claim 5, Honner discloses that the first subset of video data (in this interpretation, the plurality of frames of snapshot data discussed in paragraph 0011) is prepended with a first buffer of video data captured during a third period of time immediately before the first subset of the video data, and is appended with a second buffer of video data captured during a 5fourth period of time immediately after the first subset of the video data.  See paragraph 0013 where a predetermined amount of video is added before and after the snapshot.
As for claim 6, Honner discloses that the first subset of the motion data exceeds a threshold value for vehicle acceleration.  See paragraphs 0015 and 0018 where the motion data is an accelerometer that may exceed a threshold value for vehicle acceleration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 7-10, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Honner (PCT Publ. No. WO 2012/146273 A1) in view of Official Notice.
With regard to claim 7, Honner discloses a video curation system (the system shown in Figure 1) for a vehicle (see paragraphs 0002, 0004, and 0012 where the video is created based 
Honner, however, fails to explicitly discloses that the memory stores both the programming for carrying out the functions and the subset of video data.  Official Notice is 
As for claim 8, Honner discloses that the first subset of video data captured during the first period is selected when the corresponding first subset of motion of the motion data exceeds a threshold value for vehicle acceleration.  See paragraphs 0015 and 0018 where the motion data is an accelerometer that may exceed a threshold value for vehicle acceleration.
Regarding claim 9, Honner suggests that the motion sensor is embedded in the vehicle itself (see paragraph 0015).  Honner also suggest the motion sensor may be embedded in a smartphone (see paragraph 0018).  Regardless, the motion detector would inherently have to be embedded either in the vehicle itself or in the smartphone that is attached to the vehicle in order to detect accelerations imposed on the vehicle during the drive.
As for claim 10, Honner discloses that the sensor is an accelerometer.  See paragraphs 0015 and 0018).
With regard to claim 13
Regarding claim 14, Honner discloses the ability to collect metadata regarding operation of the video curation device and storing the metadata in memory.  See paragraphs 0011, 0018, 0019, 0022 and Figure 4, where snapshot metadata and other metadata are stored in memory.
As for claim 16, Honner discloses selecting a second subset of the video data captured during the first period of time based on a corresponding second subset of the motion data captured during the first period of time, the second subset spanning a third period of time;  5storing the second subset of the video data in the memory (Honner discloses the ability to extract more than one subset of video data (i.e. a second subset of video data) captured during the entire span of video; see Figures 2, steps 4700 and 4710; and Figure 4 and paragraphs 0019, 0020 and 0022 where more than one event and more than one portion of video can be extracted).  Additionally, Honner discloses identifying a subset overlap where video data from a fourth period of time is present in the first subset of the video data and the second subset of the video data (see Figure 2, step 4720, Figure 3, step 3220, Figure 7, paragraphs 0020, 0022 and 0025; where the system identifies an overlap in the portions of video containing different snapshots); and combining the first subset of the video data and the second subset of the video data into a subset composition which only includes one instance of the video data from the fourth period of 10time (see Figure 7 and paragraph 0025, where a single subset composition is retrieved).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Honner (PCT Publ. No. WO 2012/146273 A1) in view of Zaletal (U.S. Publ. No. 2012/0308209).
Regarding claim 4, as mentioned above in the discussion of claim 1, Honner discloses all of the limitations of the parent claim.  Honner, however, fails to explicitly disclose prepending an intro video to the first subset of the video data and appending an outro video to .






















Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Honner (PCT Publ. No. WO 2012/146273 A1) in view of Official Notice and further in view of Takeda et al. (Japanese Publ. No. 2011-146860 A).
Regarding claim 11, as mentioned above in the discussion of claim 7, the combination of Honner and Official Notice discloses all of the limitations of the parent claim.  Additionally, Honner specifically disclose that the system can use a combination of different sensor outputs to determine a sensor event.  See paragraphs 0015 and 0018.  The aforementioned combination however, fails to specifically disclose the use of a steering sensor to determine the steering angle of the steering wheel of the vehicle over the first period of time.  Takeda, on the other hand, discloses that it is well known in the vehicle drive video curation art to use the steering angle of a steering wheel to determine if an event has occurred.  More specifically, Takeda discloses the use of both an accelerometer (traveling direction acceleration sensor, 45, and/or lateral acceleration sensor, 46; see paragraphs 0036-0037 of the provided translation) and a steering angle sensor (44; see paragraph 0036 and 0039 of the provided translation) which are both used to 
As for claim 12, the combination of Honner and Takeda fairly teaches the use of both motion data (accelerometer data) and steering angle (Takeda, paragraphs 0036, 0039, 0055-0077) to select the first subset of data.  Inherently in Takeda, at some point the system may select the video based on the motion data and steering angle exceeding the threshold value.  Furthermore, when combined with Honner, one or ordinary skill in the art could have used only the acceleration data and the steering angle data to determine an event, since Honner discloses the use of the outputs of multiple sensors to determine events (see paragraph 0015).

Allowable Subject Matter
























Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 metadata comprises the identity of music the video curation device played during the first period of time; in combination with the other elements of the claims (including parent claims).  Applicant records the music tracks for a specific purpose.  See paragraphs 0070-0071 of the applicant’s specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        February 18, 2022